Citation Nr: 0834245	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-03 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus as secondary to presumed exposure to herbicides.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from February 1963 to December 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board of 
Veterans' Appeals (Board) which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
Pending appeal of that decision, the Court ordered a stay on 
the adjudication of cases before the Board and VA ROs that 
are potentially affected by Haas.  Ribaudo v. Nicholson, 21 
Vet. App. 137 (2007).  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal (VSM) or service on a 
vessel off the shore of Vietnam.  In the present case, the 
veteran is asserting that his diabetes mellitus resulted from 
herbicide exposure.  Although the veteran was awarded the VSM 
he does not appear to be claiming entitlement to service 
connection based on this award and so the stay does not apply 
in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for diabetes mellitus.  
He contends that he was exposed to herbicides during active 
military service and that his diabetes is the result of such 
exposure.

If a veteran was exposed to an "herbicide agent" during 
active military service, certain diseases, such as Type II 
diabetes mellitus, are presumed to be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are satisfied.  A 
record of the disease during service is not required, 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also met.  38 U.S.C.A. § 1116(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.309(e) (2007).  

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, is presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation to the Republic of Vietnam.  Id.

The problem in this matter is twofold.  First, there is 
currently no evidence of record establishing that the veteran 
ever served in Vietnam.  His service treatment and personnel 
records do not reflect service in Vietnam.  Rather, they 
reflect service in both Kansas and Thailand.  The veteran 
contends that his service in Vietnam occurred in February 
1965 and December 1966 in transit to and from Thailand.  
Additionally, the claims file also lacks evidence that the 
veteran was exposed to herbicides during his service in 
Thailand.

The veteran served on active duty in the Air Force from 
February 1963 to December 1966.  The veteran's DD Form 214 
shows that he served as a Motor Transportation Supervisor and 
that he received the Vietnam Service Medal.  The veteran 
served with the 432nd Transportation Squadron at Udorn AFB, 
Thailand, from October 1965 to October 1966.  Service at this 
facility would make the veteran eligible for the award of 
Vietnam-related medals, but receipt of such a medal is not 
indicative of service in Vietnam.

The record reflects that the RO requested that the National 
Personnel Record Center (NPRC) provide the veteran's complete 
service medical records and also "furnish dates of service 
in Vietnam."  In July 2004, the NPRC responded, noting that 
there was no evidence in the veteran's file to substantiate 
any service in the Republic of Vietnam. 

The veteran submitted a statement in July 2004 claiming that 
in 1965, on the way to Thailand, his plane stopped in Vietnam 
for at least one day.  The veteran claims that he was 
stationed in Thailand for about eleven months and that on the 
return trip from Thailand his plane again stopped in Vietnam, 
this time in December 1966.  On this occasion the veteran 
claims to have been in Vietnam for at least a day and a half.  
The veteran also described an incident that required his 
plane to be grounded.

In support of his assertion, the veteran has offered 
additional lay evidence, in the form of buddy statements 
corroborating his claims of exposure to herbicides and his 
presence in Vietnam.  The first letter was submitted in June 
2005 by a Marine who claimed to have met the veteran in 
Vietnam and to have observed irritation on the veteran's arm 
from exposure to herbicides.  In December 2005 the veteran 
provided identifying information for the author of the 
letter, including his rank, unit and serial number.  The 
veteran also provided a second buddy statement from a fellow 
airman who served with the veteran in Kansas.

Pursuant to VA's duty to assist the veteran, the Board 
believes that an additional attempt should be made to verify 
the veteran's reported service in Vietnam as well as the 
veteran's claim that he was exposed to herbicides in 
Thailand.  Because the question of the veteran's exposure to 
herbicides and his presence in Vietnam are critical in this 
case, a request for the veteran's unit records for the period 
in question should be made, as well as an attempt to obtain 
any travel vouchers or financial records, by using the 
veteran's service number.  It is unclear whether any such 
additional information may be available, however, in light of 
VA's duty to assist the veteran in substantiating his claim, 
the Board concludes that additional attempts at verification 
must be made. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC, or other 
agency as may be appropriate, and request 
any additional service personnel records for 
the veteran from his Official Military 
Personnel File (OMPF), including all records 
of his assignments, whether permanent or 
temporary duty stations; all travel order; 
pay stubs which reflect special pay status, 
travel vouchers, and all TDY orders.  The RO 
should then associate all documents with the 
claims file.  If necessary, the RO should 
assist the NPRC, or other appropriate 
source, by providing as much detail as 
possible about the veteran's service number, 
reported dates of exposure to herbicides, 
reported dates of service in Vietnam, units 
of assignment, etc.  The RO should also 
request that if no such records are 
available, the non-existence or 
unavailability of such records be certified. 

2.  The RO should contact the U.S. Air Force 
and Joint Services Records Research Center 
(JSRRC), or other appropriate agency, and 
seek to obtain specific details of the 
veteran's reported exposure to herbicides 
and visits to Vietnam in 1965 and 1966, 
while based in Thailand during the Vietnam 
War.  The RO should also request all morning 
reports and unit records from JSRRC or any 
other source in an attempt to verify the 
veteran's whereabouts during his period of 
reported exposure to herbicides and service 
in Vietnam.  Additionally, the RO should 
request that if no such records are 
available, the non-existence or 
unavailability of such records be certified. 

3.  After undertaking any other development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted, the 
appellant and his representative should be 
furnished with a supplemental statement of 
the case (SSOC) and afforded an opportunity 
to respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




